36 F.3d 1095
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Phillip Lee SEWARDS, a/k/a Champagne, Defendant Appellant.
No. 94-5012.
United States Court of Appeals, Fourth Circuit.
Submitted August 9, 1994.Decided September 26, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CR-91-75)
Hunt L. Charach, Federal Public Defender, C. Cooper Fulton, Asst. Federal Public Defender, Charleston, WV, for appellant.
Rebecca A. Betts, U.S. Atty., R. Brandon Johnson, Asst. U.S. Atty., Charleston, WV, for appellee.
S.D.W.Va.
DISMISSED.
Before WILKINS and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Phillip Sewards seeks review of a district court order revoking his term of supervised release and sentencing him to nine months incarceration.  Sewards's period of incarceration began on October 18, 1993, and expired on July 18, 1994.  He does not challenge the validity of his underlying conviction, or the district court's determination that he violated the terms of his supervised release, but merely the district court's discretionary decision to revoke rather than modify the terms of his release based on this conceded violation.


2
The relief Sewards seeks, however, which is release from the imposed period of incarceration, has already been granted by the passage of time.  Moreover, no collateral consequences flow from the court's decision to revoke rather than modify Sewards's release.  Under these circumstances, no live controversy exists, and the appeal is moot.   See Lane v. Williams, 455 U.S. 624, 631, 633 (1982).  The appeal is therefore dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED